Citation Nr: 0011294	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder to include due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin disorder, 
including itching skin, to include due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a disability of the 
eyes, including blurred vision and flashes, to include due to 
an undiagnosed illness.  

4.  Entitlement to service connection for a chronic bacterial 
infection to include due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by sleep impairment, concentration difficulty, 
memory impairment, anxiety, depression, and dysthymia to 
include due to an undiagnosed illness.  

6.  Entitlement to service connection for chronic fatigue 
syndrome to include due an undiagnosed illness.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

8.  Entitlement to a compensable evaluation for post excision 
scars, verruca vulgaris (warts), of the bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.



FINDINGS OF FACT

1.  The appellant's gastrointestinal symptoms are 
attributable to known clinical diagnoses: gastroesophageal 
reflux, hiatal hernia, and irritable bowel syndrome.  

2.  The claim of entitlement to service for a 
gastrointestinal disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

3.  The appellant's skin symptoms, to include itching skin, 
are attributable to known clinical diagnoses:  dermatitis, 
pruritus, intertrigo, and atopic diathesis.

4.  The claim of entitlement to service connection for skin 
disorder on a direct basis is supported by cognizable 
evidence showing that the claim is plausible.  

5.  The appellant's symptoms of blurred vision and flashes 
are attributable to a know clinical diagnosis: migraine 
headaches; and his blurred vision is attributable to a know 
diagnosis: refractive error.

6.  Impaired vision, that is, refractive error of the eye, is 
not recognized as a disability under the law for VA 
compensation purposes.

7.  There is no competent evidence of a current disability 
manifested by a chronic bacterial infection.  

8.  The appellant's symptoms of sleep impairment, 
concentration difficulty, memory impairment, anxiety, and 
depression are attributable to a known clinical diagnosis: a 
dysthymic disorder.  

9.  The claim of entitlement to service connection for a 
dysthymic disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

10.  There appellant's symptoms of chronic fatigue are 
attributable to a known clinical diagnosis: a dysthymic 
disorder.

11.  The claim of entitlement to service connection for a 
chronic fatigue syndrome is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

12.  In a March 1992 rating decision, service connection for 
migraine headaches was denied.  The appellant was provided 
notice of that decision and of his appellate rights, but a 
notice of disagreement with respect to this rating denial was 
not filed.  

13.  Evidence added to the record since the March 1992 rating 
decision bears directly and substantially upon the specific 
matter now under consideration (i.e., whether the appellant's 
pre-existing migraine headaches were aggravated by his period 
of active service) and, when considered alone or together 
with all of the evidence, both old and new, it has a 
significant effect upon the facts previously considered.  

14.  The claim of entitlement to service connection for 
migraine headaches is supported by cognizable evidence 
demonstrating that the claim is plausible.  

15.  The appellant's post excision scars, verruca vulgaris, 
of the bilateral hands are not characterized by findings of 
poor scar nourishment or repeated ulceration; nor are they 
characterized as tender and painful on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
gastrointestinal disorder to include due an undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999). 

2.  The claim for entitlement to service connection for a 
skin disorder on a direct basis is well grounded. 38 U.S.C.A. 
§ 5107(a).  

3.  The claim for entitlement to service connection for 
disability of the eyes, including blurred vision and flashes, 
to include due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.317.

4.  Impaired vision of the eyes, that is, refractive error of 
eyes, is precluded by law.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(c), 4.9 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  The claim for entitlement to service connection for a 
chronic bacterial infection to include due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. 5107(a); 38 C.F.R. 
§ 3.317.

6.  The claim for entitlement to service connection for a 
disability manifested by sleep impairment, concentration 
difficulty, memory impairment, anxiety, depression, and a 
dysthymic disorder to include due to an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.317.

7.  The claim for entitlement to service connection for 
chronic fatigue syndrome to include due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §  5107(a); 
38 C.F.R. § 3.317.

8.  Evidence received since the unappealed March 1992 RO 
decision, which denied entitlement to service connection for 
migraine headaches, is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 (1999).  

9.  The claim of entitlement to service connection for 
migraine headaches is well-grounded.  38 U.S.C.A. § 5107(a).  

10.  The criteria for a compensable rating for post excision 
scars, verruca vulgaris (warts), of the bilateral hands have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804, 7819 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the appellant's DD Form 
214, Certificate of Release or Discharge From Active Duty, 
shows that the appellant served on active duty from November 
1990 to October 1991.  The certificate reflects that the 
appellant was ordered to active duty in support of Operation 
Desert Shield/Desert Storm and that he had six months of 
foreign service.  According to the certificate, the appellant 
received the Army Service Ribbon, the National Defense 
Service Medal, the South West Asia Service Medal with Bronze 
Star, the Army Reserve Component Overseas Training Ribbon, 
and the Overseas Service Ribbon.  Thus, in light of the 
above, the Board concludes that the appellant had active 
service in the Southwest Asia theater of operations during 
the Gulf War and is considered to be a Persian Gulf veteran 
for compensation purposes under 38 C.F.R. § 3.317.


I.  Service Connection 

Applicable Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for a gastrointestinal disorder, itching 
skin, blurred vision and flashes, a chronic bacterial 
infection, sleep impairment, concentration difficulty, memory 
impairment, anxiety, depression, and chronic fatigue 
syndrome, all claimed as manifestations of undiagnosed 
illnesses associated with service in the Persian Gulf, are 
well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is not 
well grounded, the appeal must fail and there is no further 
duty to assist in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing in-service incurrence and medical nexus for 
purposes of a well grounding a claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates that present condition to that 
symptomatology.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: (1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2). Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

A recent opinion of VA's Office of General Counsel held that 
a well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.


Gastrointestinal Disorder

In the instant case, the appellant's Army reserve records 
show that in June 1987, prior to the appellant's entrance 
into the military, the appellant was diagnosed with an upper 
respiratory infection and gastritis.  In addition, the 
appellant's service medical records reflect that on November 
21, 1990, the appellant was treated after complaining of 
gastrointestinal problems.  At that time, he was diagnosed 
with abdominal pains which were episodic and exacerbated by 
stress and accompanied by constipation.  The examining 
physician noted that the appellant's symptoms "sound[ed]" 
more like irritable bowel syndrome rather than peptic ulcer 
disease.  The examiner further noted that it was possible 
that the appellant had gastritis.  However, subsequent to 
that episode of treatment, the service medical records are 
negative for any further complaints or diagnostic findings.  
Moreover, the report of separation examination conducted in 
April 1991, shows that in response to the question as to 
whether the appellant had ever had or if he currently had 
frequent indigestion, or stomach, liver, or intestinal 
trouble, the appellant responded "no."  The appellant's 
abdomen was clinically evaluated as "normal," with a 
notation of "hernia deferred."  Indeed, when the appellant 
was subsequently examined in September 1991, for the purpose 
of demobilizing, his gastro-intestinal system was again 
clinically evaluated as "normal," indicating no symptoms or 
pathology of a gastrointestinal disorder.  

In regards to post-service medical evidence of 
gastrointestinal problems, the VA and private records show 
that in August 1993, the appellant had an x-ray taken of his 
abdomen, and the impression was of an unremarkable x-ray view 
of the abdomen.  VA outpatient treatment records show that in 
February 1994, the appellant was diagnosed with "most 
likely" hyperacidity of the GI tract.  Private medical 
records show that in September 1994, the appellant underwent 
an upper GI series, and that the impression was of a small 
sliding esophageal hiatal hernia with mild reflux.  The Board 
further notes that private medical records from Dr. A.W., 
from September 1994 to December 1994, show that in September 
1994, the appellant was diagnosed with the following: (1) 
gastroesophageal reflux, (2) hiatal hernia, (3) hemoccult 
positive stools by history, (4) mild hepatic insufficiency, 
(5) rule out alcohol abuse, and (6) neutropenia.  

Outpatient treatment records from the Las Vegas VAMC show 
that in July 1994, the appellant was diagnosed with diarrhea 
and gassiness.  In addition, in the appellant's June 1995 VA 
examination, he was diagnosed with the following: (1) hiatal 
hernia with GERD, and (2) no evidence of liver disease.  In 
the appellant's August 1996 VA examination, the appellant was 
diagnosed with gastritis, with gastroesophageal reflux 
disease and treatment with Zantac.  However, the results of 
appellant's February 1997 Persian Gulf examination revealed 
that the abdomen was clinically evaluated as "normal."  
Although diagnoses of an irritable bowel syndrome and anemia 
were indicated in the report of VA examination conducted in 
March 1998, the results of the appellant's upper GI series 
and air-contrast barium enema were reported as "normal."

In light of the above, the Board finds that the appellant's 
gastrointestinal complaints have been associated with his 
diagnosed gastroesophageal reflux, hiatal hernia, and 
irritable bowel syndrome.  In addition, the Board observes 
that in the appellant's August 1996 VA examination, the 
examiner stated that the appellant did not currently have any 
diseases that had not been identified as being caused by some 
illness that occurred either normally in the Continental 
United States or a disease acquired in the Persian Gulf.  The 
examiner stated that in other words, the appellant had no 
unidentified disease process which occurred in the Persian 
Gulf.  Therefore, since the appellant's gastrointestinal 
complaints have been associated with a known clinical 
diagnosis, the appellant has no entitlement under 38 C.F.R. 
§ 3.317, and thus this aspect of the claim is not well 
grounded.

Considering next the claim for service connection for a 
gastrointestinal disorder on a direct basis, the Board 
observes that the service medical records show that in 
November 1990, an irritable bowel syndrome was suggested but 
was not actually diagnosed; and thus the veteran had an acute 
episode of abdominal pain that resolved with treatment, as 
evidence by the normal separation and demobilizing 
examinations conducted in April and September 1991, 
respectively.  Thus, a chronic condition is not shown in 
service.  See 38 C.F.R. § 3.303(b).  The Board therefore 
concludes that the determinative question with respect this 
aspect of the appellant's claim is whether there is any 
relationship between symptoms for which the appellant was 
treated during service and his current gastrointestinal 
disorders.  A showing of continuity of symptomatology after 
service is required to support a claim when the fact of 
chronicity in service is inadequately supported.  Id.  The 
Board notes that the appellant's lay evidence may provide 
such a showing.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, his lay evidence, in this instance, while 
indisputably competent to provide evidence of manifestations 
perceptible to a lay person, such as pain, or other 
perceptible manifestations, is not clearly competent to link 
these manifestations to specific diagnoses.  See Savage, 10 
Vet.App. at 498; Caluza, supra.

In this context, the Board notes that while the medical data 
of record show that the appellant has current diagnoses of 
gastroesophageal reflux, hiatal hernia, and irritable bowel 
syndrome, the appellant has not submitted any medical 
evidence that provides a nexus between his in-service 
gastrointestinal problems and his current diagnoses.  The 
Board must point out that the United States Court of Appeals 
for Veterans Claims ("Court") has "held 38 C.F.R. § 3.303 
does not relieve the appellant of his burden providing a 
medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between his 
current condition and the putative continuous symptoms."  
See Voerth v. West, 13 Vet. App. 117, 120 (1999) (explaining 
the Court's holding in Savage, supra.).  Thus, the only 
evidence presented by the appellant that tends to show a 
connection between his in-service symptoms and his current 
gastrointestinal ailments, is his own lay evidence, which is 
not competent evidence that relates any of the current 
conditions to any continuous symptomatology.  See Voerth and 
Savage, both supra.  Therefore,  in the absence of competent 
medical evidence that provides a relationship between his 
current gastrointestinal disorders and either an in-service 
injury or his continuous symptomatology, the appellant's 
claim for service connection for a gastrointestinal disorder 
must be denied as not well grounded.  Id.


Skin Disorder

According to the reserve records, in March 1987, the 
appellant was treated after complaining of severe itching all 
over.  A physical examination conducted at that time 
disclosed that the appellant did not have a rash.  Some 
scaling at the distal upper extremities and proximate lower 
extremities was detected.  The diagnosis was of xeroderma, 
for which the appellant was directed to use an oil-based 
soap.  The remaining reserve records are negative for any 
complaints or findings of itching skin.  

The appellant's service medical records reveal that in June 
1991, the appellant was treated following complaints of a 
rash in the groin area for the past three to four months.  A 
physical examination conducted at that time disclosed that 
the appellant had itching lesions in the folds of his right 
groin and inner thigh.  No blisters were present.  The 
assessment was of tinea cruris.  A September 1991 report of 
medical examination, which was conducted approximately one 
month prior to the appellant's discharge from active duty, 
revealed that a clinical evaluation of the appellant's skin 
yielded normal findings.  However, when he was examined by 
the VA in November 1991, the appellant had a rash over the 
base of his penis, which he claimed he had had since February 
1991.  The diagnosis was of dermatitis (rash) at the base of 
the penis.

Private medical records pertaining to treatment provided by 
the Dermatology Associates of Southern Nevada, from August 
1992 to February 1995, indicate that in August 1992, the 
appellant was diagnosed with pruritus.  These records further 
reflect that in September 1992, the appellant's groin rash 
had healed.  The diagnosis was of intertrigo.

VA outpatient treatment records, dated from August 1992 to 
July 1994, show that in August 1992, the appellant was 
treated after complaining of a rash in the groin area for the 
past year.  The appellant stated that the rash itched and 
that at times, his whole body itched.  The diagnoses were of 
intertrigo and pruritus.  These records further reflect that 
in February 1993, the appellant received treatment for a rash 
on his right arm and abdomen.  The appellant related that the 
rash would come and go.  The physical examination showed that 
the appellant's skin was warm and dry.  According to the 
examiner, however, there was no noticeable rash.  

In an August 1992 private medical statement, H.R.P., M.D., 
stated that the appellant had atopic diathesis, which caused 
episodes of itching.  The physician indicated that the 
appellant's atopic diathesis had also caused him to develop a 
chronic dermatitis in the inguinal fold areas "from rubbing 
them."  It was Dr. P.'s opinion that the eruption began as 
miliaria.

VA conducted another skin examination in March 1998.  The 
appellant's skin was warm and moist, with good elasticity.  
There were no lesions, rashes, or other skin diseases 
present.  There was no ulceration, exfoliation, or crusting.  
The diagnosis was of a normal skin examination.  

At his hearing in May 1998, the appellant testified that 
following his return to the United States from the Persian 
Gulf, he developed itchy skin.  (T.2).  The appellant 
maintained, in essence, that the chemical agents that he was 
exposed to while he was in the Persian Gulf caused his itchy 
skin.  (T.6,7).  

As evidenced by the record, the Board finds that the 
appellant's complaints of itching skin have been associated 
with his diagnosed tinea cruris, dermatitis, intertrigo, 
pruritus, and atopic diathesis.  Therefore, since the 
appellant's complaints of itchy skin have been attributed to 
a known clinical diagnosis, there is no entitlement under 
38 C.F.R. § 3.317, and thus this aspect of the claim is not 
well grounded.

However, in regards to the appellant's claim of entitlement 
to service connection for skin disorder on a direct basis, 
the Board observes that the appellant has presented evidence 
of post-service diagnoses of dermatitis, intertrigo, 
pruritus, and atopic diathesis, all of which have been 
medically associated with symptoms of itching skin.  
Moreover, according to the service medical records, in June 
1991, the appellant was treated after complaining of a rash 
in the groin area.  At that time, he was diagnosed with tinea 
cruris.  The Board observes that in November 1991, 
approximately one month after the appellant's discharge from 
the military, he was diagnosed with dermatitis (rash) at the 
base of his penis.  Similarly, VA outpatient treatment 
records reflect that in August 1992, the appellant was 
treated after complaining of a rash in the groin area for the 
past year, which was diagnosed as intertrigo and pruritus.  
In an August 1992 medical statement, Dr. P. indicated that 
the appellant had atopic diathesis, which caused episodes of 
itching and caused the appellant to develop a chronic 
dermatitis in the inguinal fold areas.  Further, the private 
medical records from the Dermatology Associates of Southern 
Nevada reflect that in September 1992, the appellant was 
diagnosed with intertrigo.  Thus, with this chain of clinical 
data, the Board determines that the evidence of record 
suggests that the appellant's skin disability is related to 
service.  Since there is evidence sufficient to lend 
plausible support to the appellant's claim, the Board finds 
that the claim of service connection for a skin disorder on a 
direct basis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Savage and Caluza, both supra.


Blurred Vision and Flashes

The Board observes that while the service medical records 
show that on two occasions in July 1991 the appellant sought 
treatment for blurred vision, the service records also 
reflect that his complaints of blurred vision and weakness 
were in relation to his headaches.  On both of these 
occasions, the appellant was diagnosed with migraine 
headaches.  In addition, following a November 1991 VA 
examination, the diagnosis was of a normal eye examination.  
Further, in a September 1992 statement, Dr. S. noted that the 
appellant complained of occasionally experiencing an illusion 
of motion out of his peripheral vision on one side or the 
other.  However, following a neurological examination, Dr. S. 
entered a diagnosis of chronic headaches.  Moreover, the 
appellant's April 1998 VA fee-basis eye examination resulted 
in a diagnosis of refractive error.  

Based on the foregoing, the Board finds that the appellant's 
complaints of blurred vision and flashes have been associated 
with his diagnosed migraine headaches.  In addition, the 
Board further finds that the appellant's impaired vision has 
also been diagnosed as refractive error.  Thus, since 
appellant's visual complaints have been attributed to a known 
clinical diagnosis, there is no entitlement under 38 C.F.R. 
§ 3.317, and thus this aspect of the claim is not well 
grounded.

The Board further notes that service connection for impaired 
vision, also claimed as blurred vision and flashes, is not 
warranted on a direct basis.  The Board observes that 
defective vision, that is, refractive error of the eye, is 
not a disease or injury within the meaning of applicable VA 
statutes and regulations.  38 C.F.R. § 3.303(c) (1997); see 
also 38 C.F.R. § 4.9 (1999).  Service connection may not be 
granted for congenital or developmental defects such as 
refractive error of the eye as a matter or law.  38 C.F.R. § 
3.303(c) (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  Here, no medical evidence has 
been presented or secured to render plausible a claim that 
the appellant has a current disability of the eyes other than 
defective vision caused by refractive error of the eyes.  
Accordingly, impaired vision, that is, refractive error of 
the eye, must be denied as a matter of law.  See Parker v. 
Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 
Vet. App. 357 (1992).


Chronic Bacterial Infection

The appellant's service medical records, including his April 
1991 separation examination, are negative for any complaints 
or findings of a chronic bacterial infection.  Nothing 
regarding a bacterial infection is noted in the report of 
medical examination conducted in September 1991.

VA Outpatient treatment records, dated August 1992 to July 
1994, indicate that in June 1994, the appellant stated that 
he had recently been given antibiotics for one to two weeks 
for "bacteria in body."  

At his hearing in May 1998, the appellant testified that in 
1992, following his return from the Persian Gulf, he sought 
treatment from Dr. D.J.K.  (T.3).  The appellant stated that 
Dr. K. ran a lot of tests, including urine and blood tests, 
and subsequently informed him that he had a lot of bacteria 
in his body.  (Id.).  The appellant indicated that at that 
time, he and his wife were trying to conceive a child, and 
that Dr. K. told him that he should wait to see what the 
"final decision" was regarding the bacteria in his body.  
(Id.).  The appellant stated that that at the present time, 
he was not receiving any treatment for his bacterial 
infection.  (Id.).  

Of record are private medical records from Dr. D.J.K., dated 
from July 1992 to October 1993.  These records contain no 
complaints or findings relative to a chronic bacterial 
infection.

Upon review of the evidence of record, there is no objective 
indication or showing of a chronic bacterial infection which 
is observable by a person other than the appellant, or for 
which medical treatment has been sought.  See VAOPGCPREC 4-
99; 38 C.F.R. § 3.317.  Nor has it been reported that such 
evidence exists, so as to give rise to a duty under 
38 U.S.C.A. § 5103(a).  See Brewer v. West, 11 Vet.App. 228, 
236 (1998).  As aptly noted by the record, the appellant's 
service medical records, including the service department 
examinations dated in April and September 1991, are negative 
for any complaint, clinical finding, or diagnosis pertinent 
to a chronic bacterial infection.  Moreover, the private and 
VA medical records dated following service, including the 
medical data from Dr. K., do not disclose the presence of a 
current disability manifested by a chronic bacterial 
infection; and, the appellant has recently testified that he 
is not currently receiving any treatment for such an 
infection.  Thus, with no competent or objective evidence of 
a presently existing disability, the appellant's claim for 
service connection for a bacterial infection to include due 
to an undiagnosed illness is not plausible and must be denied 
as not well grounded.  VAOPGCPREC 4-99; Degmetich v. Brown, 
104 F.3d 1328 (Fed.Cir. 1997); see also Caluza, supra; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).


Sleep Impairment, Concentration 
Difficulty, Memory Impairment, Anxiety, 
Depression, and Dysthymic Disorder

The appellant's service medical records are negative for any 
complaints or findings of sleep impairment, concentration 
difficulty, memory impairment, anxiety, depression, and/or 
dysthymic disorder.  In addition, in the appellant's April 
1991 separation examination, in response to the question as 
to whether the appellant had ever had or if he currently had 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort, the appellant responded "no."  
The Board further observes that in response to the question 
as to whether the appellant had ever had or if he currently 
had frequent trouble sleeping, the appellant responded 
"yes."  The examining physician noted that the appellant 
had poor sleep patterns.  However, the Board notes that the 
appellant was clinically evaluated as "normal" for 
psychiatric purposes.

The appellant contends that he suffers from sleep impairment, 
concentration difficulty, memory impairment, anxiety, and 
depression.  In this regard, the Board notes that in the 
appellant's April 1991 separation examination, it was noted 
that the appellant had poor sleep patterns.  In addition, in 
the appellant's August 1996 VA examination, the examiner 
stated that the appellant had no concentration problems.  The 
Board further observes that in the appellant's August 1996 
and March 1998 VA examinations, the examiner indicated that 
no memory impairment was founds.  Moreover, although the 
examiner in the appellant's March 1998 VA examination, noted 
that there was no overt evidence of anxiety or depression, he 
also reported that the appellant was suffering from 
depression which was probably the result of his bad marriage.  
However, even accepting as true that the appellant currently 
suffers from the above psychiatric symptoms, the Board notes 
that in the appellant's June 1995, August 1996, and March 
1998 VA examinations, the appellant was diagnosed with 
dysthymic disorder, mild. 

Based upon the foregoing, the Board finds that VA psychiatric 
examinations have shown that the appellant's psychiatric 
complaints, including sleep impairment, concentration 
difficulty, memory impairment, anxiety, and depression, are 
symptoms associated with his diagnosed dysthymic disorder.  
Accordingly, since such symptoms have been attributed to a 
known clinical diagnosis, there is no entitlement under 38 
C.F.R. § 3.317, and thus this aspect of the claim is not well 
grounded.

The Board further observes that while the above evidence 
shows that the appellant currently has dysthymic disorder, 
there is no competent medical evidence which shows that the 
appellant's dysthymic disorder is related to service.  As 
previously stated, there must be medical evidence showing a 
nexus between an in-service injury or disease and the current 
disability for a well-grounded claim.  In this regard, the 
Board recognizes that in the appellant's March 1998 VA 
examination, the examiner stated that he was not sure whether 
the appellant's dysthymic disorder was the result of his 
being in the Persian Gulf, but that he had been suffering 
from depression which was probably the result of his bad 
marriage.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that that 
statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement to 
ground a claim.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, 
the Court has recently held that the use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a claim well grounded; 
the opinion must be viewed in its entire context.  Lee v. 
Brown, 10 Vet. App. 336 (1997).  However, while the Court in 
Lee holds that cautious language is not always too 
speculative for purposes of finding a claim well grounded, 
the Court has still left open the possibility under Warren 
and Tirpak that statements from doctor which are inconclusive 
or speculative as to the origin of a disease cannot fulfill 
the nexus requirement to ground a claim.  When read in its 
entire context, the examiner's statement that he was not sure 
whether the appellant's dysthymic disorder was the result of 
his being in the Persian Gulf is very far from definite and 
is speculative.  Therefore, as no competent medical evidence 
is of record showing a nexus between the appellant's 
dysthymic disorder and the appellant's period of active 
service, the appellant's claim on a direct basis must be 
denied as not well grounded.


Chronic Fatigue Syndrome

With regard to the appellant's claim for chronic fatigue as a 
symptom of an undiagnosed illness, this claim is not well 
grounded because his chronic fatigue has been clearly 
diagnosed.  VAOPGCPREC 4-99 indicates that evidence the 
illness is "undiagnosed" must consist of, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
Here, the appellant's service medical records, including his 
April 1991 separation examination, are negative for any 
complaints or findings of chronic fatigue syndrome.  
Additionally, in the August 1996 VA examination report, the 
examiner concluded that the appellant did not meet the 1992 
criteria for chronic fatigue syndrome.  According to the VA 
examiner in March 1998, however, the appellant met the 
requirements for chronic fatigue syndrome.  That 
notwithstanding, the VA examiner in March 1998 concluded that 
the appellant's chronic fatigue symptoms were due to his 
diagnosed dysthymic disorder.  As such, an undiagnosed 
illness is a prerequisite to consideration under the 
provisions of 38 C.F.R. § 3.317.  See VAOGCPREC 8-98, in 
which the VA General Counsel explained that the legislative 
history and intent of 38 C.F.R. § 3.317 was to remedy a 
situation in which the absence of a diagnosis precluded an 
award of compensation existing under department regulations, 
and thus 38 C.F.R. § 3.317 authorizes compensation only for 
"undiagnosed illness."  Accordingly, in light of the 
appellant's known clinical diagnosis, the Board finds that 
the claim for service connection for chronic fatigue syndrome 
under section 3.317 is not well grounded.

Similarly, while the March 1998 VA examination report 
indicates that the appellant's meets the requirements for 
chronic fatigue syndrome, the Board observes that there is no 
medical evidence linking this condition to the appellant's 
period of military service or to a service-connected 
condition.  Because neither the March 1998 examination report 
nor any other competent evidence of record indicated such a 
medical nexus, the claim for service connection for chronic 
fatigue syndrome on a direct basis must be denied as not well 
grounded.  See Caluza, supra; Anderson v. West, 12 Vet. 
App. 491, 496 (1999).


Conclusion

In reaching the above conclusions, the appellant's 
contentions have been carefully considered.  Here, the 
appellant contends, in essence, that either while he was in 
Saudi Arabia or within one year from his return to the United 
States, he developed the following disorders: (1) a 
gastrointestinal disorder, (2) itching skin, (3) blurred 
vision and flashes, (4) a chronic bacterial infection, (5) 
sleep impairment, (6) concentration difficulty, (7) memory 
impairment, (8) anxiety, (9) depression, and (10) chronic 
fatigue syndrome.  In this regard, the appellant's lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone and Layno, both supra.  The same consideration 
also applies to the numerous lay statements from friends and 
family, which indicate to the effect that the appellant was 
healthy prior to his entrance into the military, and that 
after his deployment to the Persian Gulf, he developed the 
above disorders.  Id.  However, when the determinative issues 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the appellant 
possesses medical expertise, nor is it contended otherwise.  
Therefore, appellant's lay opinion, as well as that of his 
friends and family, that his various claimed disorders are 
all related to his active duty service, including the Gulf 
War, is not competent evidence.

Moreover, in regards to the above claims for service 
connection, with the exception of the claim for entitlement 
to service connection for itching skin, the Board recognizes 
that these claims are being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
appellant's claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Where, as in this appeal, the appellant fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in any further development of the 
claim.  See 38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. 
App. 477 (1999) (VA cannot assist a claimant in developing a 
claim that is not well-grounded).  Further, the appellant's 
burden to submit evidence sufficient to establish a well-
grounded claim is the appellant's alone and is not relieved 
by the benefit of the doubt provision.  See 38 U.S.C.A. § 
5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Likewise, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to establish a 
well grounded for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. at 77-79.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
migraine headaches.  

In regards to the appellant's claim for whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for migraine headaches, the 
Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that the United States Court of Appeals for 
Veterans Claims (formally known as the United States Court of 
Veterans Appeal (hereinafter "the Court")) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

In a March 1992 rating action, the RO denied the appellant's 
claim of entitlement to service connection for migraine 
headaches.  At that time, the RO primarily based its decision 
on a finding that the appellant's Army reserve records showed 
that his migraine headaches pre-existed service and that his 
service medical records indicated that his pre-existing 
migraine headaches were not aggravated by his period of 
active service.  The appellant was provided notice of this 
adverse decision and of his appellate rights, but an appeal 
was not initiated.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).  Therefore, the 
March 1992 rating decision became final when the appellant 
did not file a notice of disagreement (NOD) within one year 
of the date of mailing of the notice of that unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 1999) 
(explaining the holding in Elkins v. West,  12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Board has reviewed the evidence submitted since the March 
1992 rating action and has determined that at least a portion 
of the evidence is "new and material" according to the 
criteria in 38 C.F.R. § 3.156(a).  Specifically, the Board 
notes that the additional service medical records that the 
appellant submitted in September 1992 are "new" in that 
they were not of record at the time of the RO's denial in 
March 1992.  Moreover, the Board notes that the records show 
intermittent treatment for migraine headaches and include a 
Report of Mental Status Evaluation, dated in April 1991.  The 
Report reflects that at that time, the appellant was 
diagnosed with vascular headaches.  In addition, the examiner 
concluded that the stress of deployment was "likely" 
exacerbating the appellant's headaches.  The Board observes 
that the above statement is so significant because it bears 
directly and substantially on the specific matter in the case 
at hand, which is whether the appellant's pre-existing 
migraine headaches were aggravated by his period of active 
service.  The Board further notes that pertinent regulatory 
authority provides that service department reports, including 
service medical records, are new and material evidence 
sufficient to reopen a previously denied claim.  See 38 
C.F.R. § 3.156 (c).  Accordingly, the Board concludes that 
the additional service medical records are "new and 
material" evidence because they contain competent medical 
evidence which supports the appellant's contention that his 
pre-existing migraine headaches were aggravated by his period 
of service.  Thus, in light of the foregoing, it is the 
Board's determination that the appellant has submitted "new 
and material" evidence to reopen his claim for entitlement 
to service connection for migraine headaches.  

Turning next to whether the claims is well grounded, the 
Board notes that the April 1991 in-service report shows that 
the appellant was diagnosed with vascular headaches and that 
the examiner stated that the stress of deployment was 
"likely" exacerbating the appellant's headaches.  In 
addition, the Board further observes that in the appellant's 
most recent VA examination, dated in March 1998, the 
appellant was diagnosed with classic migraine headaches.  

The Board notes that, in light of the above, the appellant 
has presented evidence of a medically based opinion 
suggesting that the appellant's pre-existing migraine 
headaches were aggravated during service.  Therefore, since 
there is evidence sufficient to lend plausible support to the 
claim, the Board is of the opinion that the appellant's claim 
of service connection for migraine headaches is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See Caluza, supra.






III.  Entitlement to a compensable rating 
for post excision scars, verruca vulgaris 
(warts), of the hands.  

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected warts have 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Regulations require that 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Although the regulations do not give past medical reports 
precedence over current findings (see Francisco v. Brown, 7 
Vet. App. 55 (1994)), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

As previously stated, the appellant's service-connected post 
excision scars, verruca vulgaris (warts) of both hands, has 
been rated as zero percent disabling under Diagnostic Code 
7819.  

Diagnostic Code 7819 provides that benign new growths of the 
skin will be rated as scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (1999).  In regards to scars, Diagnostic Code 7803 
provides a 10 percent evaluation for scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1999).  Under Diagnostic Code 7804, a 
10 percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999). 

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
warts cause him.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The appellant's service medical records show that in August 
1991, the appellant was treated after complaining of warts on 
his hands.  At that time, he stated that he had warts on his 
left index finger and right finger for the past three months.  
The appellant noted that the warts were growing in size.  The 
physical examination showed that the appellant had warts on 
both of his hands.  The assessment was of warts.  

Outpatient treatment records from the Las Vegas VAMC, from 
August 1992 to July 1994, show that in August 1992, the 
appellant was treated after complaining of warts on his hands 
for the past year.  At that time, the appellant stated that 
he had developed warts since his return to the United Stated 
from Saudi Arabia.  Following the physical examination, the 
appellant was diagnosed with warts and treated with liquid 
medication.  

A private medical statement from Dr. H.R.P., dated in August 
1992, shows that at that time, Dr. P. stated that he had 
recently frozen warts on the appellant's hands.  

Private medical records from the Dermatology Associates of 
Southern Nevada, from August 1992 to February 1995, show that 
in September 1992, the appellant was treated after 
complaining of warts on his hands.  At that time, he was 
diagnosed with warts.

The more recent medical data reflect that in June 1995, the 
appellant underwent a VA examination.  At that time, he was 
diagnosed with a history of verruca vulgaris, bilateral 
hands.  In addition, in an August 1996 VA examination, the 
examiner stated that the appellant had had verruca of the 
dorsal surfaces of both hands, but that the warts had been 
treated and were no longer present.  Moreover, in the 
appellant's most recent VA examination, in March 1998, the 
appellant indicated that he was not currently receiving any 
treatment for his warts and he denied any current symptoms.  
The physical examination showed that the appellant's skin was 
normal and there were no lesions, rashes, or other skin 
diseases.  The diagnosis was of verrucous vulgaris bilateral 
hands, status post cryotherapy.  The examiner noted that the 
examination was normal.  

In light of the above, the Board observes that since there is 
no indication of poor scar nourishment or of repeated 
ulceration, and there is also no indication of a superficial 
scars that are tender and painful on objective demonstration, 
Diagnostic Codes 7803 and 7804 are not for application.  
Accordingly, it is the Board's opinion that a compensable 
rating is not warranted for the appellant's post excision 
scars, verruca vulgaris (warts) bilateral hands.


ORDER

Service connection for a gastrointestinal disorder to include 
due to an undiagnosed is denied.  

The claim of entitlement to service connection for skin 
condition on a direct basis is well grounded.  

Service connection for blurred vision and flashes to include 
due to an undiagnosed illness is denied.

Service connection for a chronic bacterial infection to 
include due to an undiagnosed illness is denied.

Service connection for a disability manifested by sleep 
impairment, concentration difficulty, memory impairment, 
anxiety, depression, and a dysthymic disorder to include due 
to an undiagnosed illness is denied.

Service connection for chronic fatigue syndrome to include 
due to an undiagnosed illness is denied.

New and material evidence having been submitted, the claim 
for service connection for migraine headaches is reopened, 
and the appeal is allowed to that extent.  

The claim of entitlement to service connection for migraine 
headaches is well grounded.  

A compensable rating for post excision scars, verruca 
vulgaris (warts), of the bilateral hands is denied.


REMAND

The Board notes that in regards to the appellant's claims for 
service connection for itching skin and service connection 
for migraine headaches, having found both claims well 
grounded, the VA has a duty to assist him in developing the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).  

In this regard, the Board notes that as previously stated, 
the appellant's Army reserve records show that in March 1987, 
the appellant was treated after complaining of severe itching 
all over.  At that time, he was diagnosed with xeroderma.  
The Board further observes that the appellant's Army reserve 
records also reflect that in April 1987, the appellant was 
treated after complaining of headaches.  At that time, the 
appellant was diagnosed with tension headaches.  The Board 
notes that upon a review of the record, it is not clear as to 
whether the above treatment was sought during periods of 
active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA).  

The Board also observes that a review of the record shows 
that following service, the appellant was diagnosed with 
numerous skin disorders including dermatitis, intertrigo, 
pruritus, and atopic diathesis.  Thus, it is the Board's 
determination that a VA examination, as specified in greater 
detail below, should be performed.  The Board further notes 
that in light of the April 1991 report suggesting that the 
appellant's pre-existing migraine headaches were aggravated 
by his period of active service, the Board concludes that a 
VA examination should also be performed.  The Board notes 
that the statutory duty to assist the appellant in the 
development of evidence pertinent to his claims includes a 
contemporaneous and thorough examination when appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should make every attempt to 
obtain verification of all periods of the 
appellant's ACDUTRA, INACDUTRA, and 
reserve service from the National 
Personnel Records Center (NPRC) and 
through other official channels, as 
necessary.  

2.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for itching 
skin and/or migraine headaches.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature, severity, and 
etiology of the appellant's itching skin.  
All testing deemed necessary should be 
performed.  After reviewing the available 
medical records (to specifically include 
the service medical records), it is 
requested that the examiner render an 
opinion regarding whether the appellant 
currently has a dermatological disorder, 
to specifically include tinea cruris, 
dermatitis, intertrigo, pruritus, and 
atopic diathesis?  If so, the examiner is 
requested to render an opinion as to 
whether the appellant's current 
dermatological disorder is related to his 
period of active service, to specifically 
include his treatment for tinea cruris 
during service?  The examiner is further 
requested to offer an opinion as to 
whether the appellant's current 
dermatological disorder is related to the 
March 1987 diagnosis of xeroderma?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

4.  Thereafter, the appellant should be 
afforded a second VA examination to 
determine the nature and extent of any 
headaches, to include migraines.  All 
necessary tests and studies deemed 
appropriate by the examiner should be 
performed.  The examiner is requested to 
review the claims folder prior to the 
examination for use in the study of the 
case.  In reviewing the appellant's case, 
the examiner is further requested to 
offer an opinion as to time of onset of 
any headaches, including migraines.  If 
the appellant's headaches, including 
migraines, pre-existed service, an 
opinion should be given as to whether his 
condition became worse in service.  If 
his headaches, including migraines, 
worsened during service, an opinion 
should be given as to whether the 
worsening was due to the natural 
progression of his condition.  Finally, 
the examiner should offer an opinion as 
to whether any current diagnosis of 
headaches, including migraines, is 
etiologically related to the appellant's 
military service.  The complete rationale 
for all opinions expressed must be 
provided.  If the examiner is unable to 
provide a complete opinion, the reason 
why the opinion cannot be provided must 
be explained.

5.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
itching skin and entitlement to service 
connection for migraine headaches.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

